UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             2/24/20
NATHANIEL ROBINSON, et al.,
             Plaintiffs,                          19-CV-1404 (AT) (BCM)
        -against-                                 ORDER
NEW YORK CITY TRANSIT
AUTHORITY, et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

        It does not appear that the Court received courtesy copies of either plaintiffs' class

certification papers filed on October 18, 2019 (Dkt. Nos. 62-66), or defendants' opposition

papers filed on November 15, 2019. (Dkt. Nos. 68-69.) The parties shall submit courtesy copies

of those papers to the chambers of the undersigned Magistrate Judge no later than February 25,

2020.

Dated: New York, New York
       February 24, 2020
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
